Citation Nr: 1729728	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to April 1990, and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2013, the Veteran and her spouse testified at a videoconference Board hearing.  In February 2014, the Board informed the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and the Veteran was offered an opportunity for another hearing.  In August 2014, the Veteran and her spouse testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims file (VVA).

In February 2015, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a service-connected disability manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, and complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, are not shown.


CONCLUSION OF LAW

The criteria for assistance in the purchase of an automobile or other conveyance and for adaptive equipment, or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an August 2011 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are all in the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.

VA's duty to assist includes the duty to provide a VA examination or VA medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(a).  The Veteran was afforded VA examinations in January 2012 (knee only), and September 2016.  An addendum VA medical opinion was provided by the same VA examiner in November 2016.  The Board finds these VA examination reports and the VA addendum opinion to be adequate upon which to base a decision on the claim.  The VA examiners reviewed the claims file, took a history from the Veteran, physically examined her, and provided adequate rationales for their conclusions.

In February 2015, the Board remanded the claim for further development, including so that all of the Veteran's more recent VA treatment records from the Reno and San Francisco VA medical centers could be associated with the claims file (dated since February 2011 and June 2011, respectively).  Subsequently, all of these VA records were associated with the claims file.  The Board also directed that the AOJ ask the Veteran whether she has ever applied for disability benefits from the Social Security Administration (SSA), and directed that she be afforded a new VA examination with regard to her service-connected right knee, right ankle, left wrist, lumbosacral disability, and fibromyalgia with myofascial pain.  In April 2016, the AOJ sent a letter to the Veteran inquiring as to whether she had applied for SSA disability benefits, but the Veteran did not reply.  In September 2016, the Veteran was afforded the VA examinations as directed by the Board, with a November 2016 addendum opinion.  The VA examiner answered all of the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

Neither the Veteran nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  

An "eligible person" is defined in 38 U.S.C.A. § 3901(1)(A), in pertinent part, as any veteran entitled to compensation under chapter 11 of title 38 for a disability that is the result of an injury incurred or disease contracted in or aggravated by military service that involves:  (1) the loss or permanent loss of use of one or both feet; (2) the loss or permanent loss of use of one or both hands; or (3) the permanent impairment of vision of both eyes, resulting in central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  See also 38 C.F.R. § 3.808 (2016).

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2) to include, in pertinent part, "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. . . for example: 
(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or . . . (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop."  See also 38 U.S.C.A. § 3902(b)(2) (2016).

The Veteran claims entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

As an initial matter, the Veteran does not assert, and there is otherwise no evidence tending to indicate, eligibility by reason of her service-connected dysthymia, post-operative hysterectomy, headaches, or GERD.  Also, she is not service-connected for any visual impairment.

Therefore, the relevant inquiry involves the Veteran's eligibility based on her service-connected:  right knee meniscectomy and DJD, right knee instability, right ankle fracture, left wrist status-post fusion, left wrist scar, lumbosacral disability, and fibromyalgia with myofascial pain.

Regarding the Veteran's right knee, a January 2012 VA examination report shows the examiner noted the Veteran's history of multiple right knee surgeries.  An MRI revealed post-surgical changes, absent medial meniscus, synovitis, knee joint contracture, and DJD.  The Veteran reported that her right knee had "given out" three times in 2011, and that because of the instability, she always uses an assistive device, including a cane in her home, and a power scooter for longer trips such as to the VA medical center.  Range of motion testing revealed flexion to 90 degrees, and extension to 15 degrees, including after repetitive use testing.  She reported no flare-ups.  Regarding whether the Veteran has any functional loss of her right knee, the examiner noted that she experienced less movement than normal, weakened movement, painful motion, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Right knee strength testing was 5/5.  Medial-lateral instability testing was 1+.  The examiner noted that the Veteran's meniscectomy resulted in frequent episodes of pain and crepitation.  The examiner opined that the Veteran's right knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

A September 2016 VA examination report (knee) shows the Veteran reported experiencing right knee pain, swelling, and stiffness, and that she used a motorized scooter for ambulation.  The examiner noted that an October 2015 VA orthopedic note showed severe degenerative arthritis was noted.  She reported that she must sit for showers, and that flare-ups cause increased pain and swelling.  Regarding the Veteran's reported functional loss, she reported decreased range of motion, stiffness, and pain.  The examiner also noted that the Veteran cannot squat and has difficulty standing.  Range of motion testing revealed flexion to 90 degrees, and extension to zero degrees, with evidence of pain with weight bearing.  Repetitive use testing could not be performed due to pain at the time of the examination, but the examiner noted that the examination was medically consistent with the Veteran's own statements describing functional loss with repetitive use over time.  The examiner noted she could not opine as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups or with repeated use over a period of time without resorting to mere speculation because limitation of motion would likely vary from day to day depending on, among other things, the types of activities performed or the repetitions.  Regarding additional contributing factors of disability, the examiner noted instability of station, disturbance of locomotion,, and interference with sitting and standing, including difficultly standing for the examination.  Knee strength testing as 3/5.  No ankylosis was found.  A history of moderate subluxation and instability, and recurrent effusion, was noted.  Joint instability testing was unable to be performed because the Veteran was experiencing a flare-up at the time of the examination.  Constant use of a right knee brace was noted.  It was noted that an August 2015 x-ray revealed severe medial and patellofemoral arthropathy of the right knee.  The examiner acknowledged that as a result of the Veteran's right knee disability, including her right knee instability and post-operative residuals, the Veteran experienced loss of use of her right lower extremity as described in the examination report, such as difficulty standing for the examination, and such as an inability to do activities of daily living such as showering without assistance or cooking.  Ultimately, however, the examiner opined that there was not functional impairment of her extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The examiner clarified in a November 2016 addendum that the Veteran had no permanent loss of use of her right foot, and no foot drop.

Regarding her right ankle disability, a September 2016 VA examination report shows the examiner noted the Veteran's history of a right ankle fracture in service followed by a right open fixation surgery in 1996.  The Veteran reported ankle pain, with frequent flare-ups of increased pain and swelling.  The Veteran described her functional impairment as involving decreased range of motion, stiffness, and pain.  Range of motion testing revealed dorsiflexion to 10 degrees, and plantar flexion to 25 degrees.  Painful motion was noted, including pain with weight-bearing, which pain the examiner noted caused functional loss due to decreased motion. Crepitus was also found.  The Veteran was unable to perform repetitive use testing due to a flare-up that day, but the examiner noted that the examination was medically consistent with the Veteran's own statements describing functional loss with repetitive use over time.  Regarding whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or with repeated use over a period of time, the examiner noted she was unable to opine without resorting to mere speculation, reasoning in part that any limitation of range of motion of the joint would likely vary somewhat from day to day depending on the types of activities performed by the joint or the repetitions the joint is put through.  Additional contributing factors of disability noted were disturbance of locomotion, and interference with sitting and standing, specifically difficulty ambulating without her scooter.  Muscle strength testing was 3/5.  No ankylosis was found.  No instability or dislocation was suspected.  The examiner noted that the Veteran regularly used an ankle brace.  The examiner opined that due to the Veteran's right ankle disability, there was not functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.

As noted above, the examiner clarified in a November 2016 addendum that the Veteran had no permanent loss of use of her right foot, and no foot drop.

Regarding the Veteran's left wrist, a September 2016 VA examination report (wrist) shows the examiner noted the Veteran's history of a left wrist fusion surgery, and that a recent VA treatment record showed she had mild to moderate diffuse tenderness to palpation and minimal swelling.  The examiner noted that the fusion restricts the Veteran's ability to use her left hand and she cannot cook or put her socks on (see VAX report, scars).  Range of motion testing revealed palmar flexion to 20 degrees, and dorsiflexion to 20 degrees, with pain noted.  Stiffness was also noted.  Repetitive use testing was not able to be performed due to pain, but the examiner noted that the examination was medically consistent with the Veteran's own statements describing functional loss with repetitive use over time.  The examiner noted that the examination was being performed during a flare-up.  The examiner noted she could not opine without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability during a flare-up or with repeated use over a period of time because any limitation of motion would likely vary somewhat from day to day depending on, among other things, the types of activities performed and the repetitions the joint is put through.  Although the examiner noted the Veteran had ankylosis insofar as she had a left wrist fusion, the examiner reiterated that the Veteran still had ranges of palmar flexion to 20 degrees and dorsiflexion to 20 degrees.  Muscle strength testing was 3/5.  It was noted that the Veteran wore a left wrist brace.  The examiner noted that the Veteran's surgical scar was well-healed, and not painful or unstable.  The examiner opined that due to the Veteran's left wrist disability, there was not functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.

Regarding the Veteran's service-connected scar, a September 2016 VA examination report shows the examiner noted that the Veteran had a well-healed, linear post-surgical scar on her left wrist measuring 6 cm long that was not painful.  Also noted were two non-linear, non-deep, superficial residual scars on her right ankle measuring 4 x 0.1 cm, and 11 x 0.1 cm.  The examiner noted the ankle scars are painful.  None of the scare were unstable or involving frequent loss of covering of the skin over the scars.  As noted above, the VA examiner clarified in her November 2016 addendum opinion that the Veteran did not have permanent loss of use of her left hand.

The examiner clarified in a November 2016 addendum that while the Veteran has decreased range of motion and pain in her left wrist and uses a left wrist brace that restricts movement, she does not have permanent loss of use of the left hand.

Regarding the Veteran's lumbosacral disability, specifically, chronic lumbosacral strain with intervertebral disc syndrome, a September 2016 VA examination report shows that neurological testing revealed right and left lower extremity radiculopathy, severe, involving the sciatic nerve; but no paralysis, or complete paralysis, of the external popliteal nerve (common peroneal) was noted in the report.

Finally, regarding her fibromyalgia with myofascial pain, a September 2016 VA examination report shows that the examiner noted findings of widespread musculoskeletal pain, stiffness, and muscle weakness, including sharp pains in her feet, but the examiner noted that her feet and ankles were relatively unremarkable.  

The examiner opined in a November 2016 addendum that while the Veteran has decreased range of motion and pain in her left wrist and uses a left wrist brace that restricts movement, she does not have permanent loss of use of the left hand due to her fibromyalgia.  Similarly, the examiner opined that the Veteran had no foot drop or permanent loss of use of her foot despite her decreased range of motion and pain due to her right knee and fibromyalgia.

The Board has also reviewed all of the Veteran's VA treatment records.  None of these records, however, indicate that the Veteran has loss of or permanent loss of use of a hand or foot, extremely unfavorable complete ankylosis of her right knee, complete ankylosis of two major joints of an extremity, or complete paralysis of the external popliteal nerve.  A June 2011 VA orthopedic treatment note shows that the Veteran was "capable of walking with a heel/toe strike."  See VA treatment record, received September 2011.  A January 2012 VA treatment record shows the Veteran's right knee had ranges of motion of 105 degrees flexion, and 25 degrees extension, and that x-rays showed severe patellofemoral osteoarthritis and moderate/severe medical compartment osteoarthritis (but not ankylosis).  See VA treatment record, received November 2012.  An August 2015 VA treatment record shows she walks her dog daily.  See VA treatment records (Reno), received April 2016 at p.138 of 851.  An October 2015 VA orthopedic note shows the Veteran was able to ambulate in the clinic with the use of a cane and a right knee brace.  See VA treatment records (Reno), received April 2016 at p.125 of 851.  November 2014 and March 2015 VA treatment records show that she reported low back pain that radiates down her left leg to just below her knee, and down her right leg to her right knee, as well as numbness, pins, and needles sensations in her feet.  See VA treatment records (Martinez), received April 2016 at p.11 and 11 of 18.  Also, the Board acknowledges that a January 2012 VA emergency department record shows the Veteran reported that she awoke with left wrist discomfort after pulling a sheet up in bed, and that examination revealed no range of motion at that time due to effusion, and tendonitis was diagnosed.  See VA treatment records (Reno), received April 2016 at p.763 of 851.  The Board finds, however, that this was not shown to be a permanent loss of use, because she was subsequently able to move her left wrist at the time of the VA examination.

In light of all of the evidence of record, the Board finds that a preponderance of the evidence is against finding that the criteria for entitlement to automobile and adaptive equipment or adaptive equipment only are met.  As shown above, the January 2012 VA examiner opined that the Veteran's right knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The September 2016 VA examiner opined that the Veteran's service-connected right knee, right ankle, left wrist do not result in the loss of use of a hand or foot such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a prosthesis.  The September 2016 VA examination involving her lumbosacral spine disability did not reveal complete paralysis of the external popliteal nerve (common peroneal) or foot drop due to her lumbosacral spine, or otherwise any resultant permanent loss of use of a foot.  The November 2016 VA addendum medical opinion shows the VA examiner clarified there was no foot drop shown, and that her fibromyalgia did not result in permanent loss of use of a hand or foot.  The opinions of the VA examiners are uncontroverted by any other medical evidence of record.  The Board finds these opinions to be the most probative evidence of record, as the VA examiners reviewed the claims file, interviewed the Veteran, examined her, and provided detailed objective findings that support their conclusions.  Furthermore, as shown above, no extremely unfavorable complete ankylosis of the knee; or complete ankylosis of two major joints of an extremity; or complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, are shown.

The Board acknowledges that at the at the July 2013 Board hearing, the Veteran testified that she was using a VA issued scooter to prevent falls.  The Board notes, however, that while she may experience falls when walking or standing, this does not equate with permanent loss of use of her right foot.  

She also testified at the July 2013 Board hearing that she has no motion in her left wrist.  At the August 2014 Board hearing, however, she testified that did not "have much usage" of her left hand, and that she has left hand weakness due to her fibromyalgia and limited grip strength, which is more consistent with the findings shown in the September 2016 VA examination report, which shows she is still able to move her wrist with palmar flexion to 20 degrees, dorsiflexion to 20 degrees, and that she has muscle strength of 3/5.  The Board ultimately finds these detailed objective findings to be more probative, which do not show permanent loss of use of her left hand, and which findings are more consistent with her testimony in August 2014 indicating some remaining usage.

The Board also acknowledges the Veteran's assertion at the July 2013 Board hearing that she felt that she had loss of use of her left hand and right lower extremity due to her left wrist and right knee disabilities.  Ultimately, however, the Board finds the opinions of the VA examiners to be more probative that she does not have permanent loss of use of her left hand or right foot, which opinions are supported by the objective evidence of record, which shows that she still has motion in both her left wrist, right knee, and right ankle, and muscle strength.  Also, by her own admission, the Veteran is still able to walk with a cane, using her left hand, albeit perhaps not for long distances, she is able to walk her dog daily, and she testified in August 2014 that she is still able to drive a vehicle.

The Board is truly sympathetic to the Veteran's testimony at the August 2014 Board hearing that she is unable to transport her VA-issued scooter because she cannot afford the requisite vehicle/equipment to do so, and that a steel ball she had on a previous vehicle made steering easier.  Unfortunately, for the reasons explained above, the Veteran simply does not meet the legal criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, which legal criteria include (but are not limited to) the permanent loss of use of a hand or foot due to service-connected disability.  

Therefore, in summary, the Board concludes that entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.



ORDER

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


